74 F.3d 1243
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Barry Lamont JOHNSON, Appellant,v.S. MOORE, Little Rock Police Department, Arkansas;  SheriffGravett, Pulaski County Jail, Arkansas, Appellees.
No. 94-3442.
United States Court of Appeals, Eighth Circuit.
Submitted Jan. 5, 1996.Decided Jan. 18, 1996.

Before WOLLMAN, MAGILL, and HANSEN, Circuit Judges.
PER CURIAM.


1
Barry Lamont Johnson appeals from the district court's1 orders dismissing his 42 U.S.C. Sec. 1983 action as frivolous as to some defendants and granting summary judgment to the remaining defendants.  Having carefully reviewed the record and the parties' briefs, we conclude the judgment of the district court was correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable George Howard, Jr., United States District Judge for the Eastern District of Arkansas